DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6, 8, 10, and 12 are pending. Claims 4-5, 7, 9, 11, and 13 are canceled. 

Response to Amendment
The amendment filed on 12/21/2020 has been entered. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 11/27/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0059419 A1), hereinafter Suzuki, in view of Yamaguchi et al. (US 2015/0127153 A1), hereinafter Yamaguchi. 
Regarding claim 1, Suzuki teaches a robot system 10 (Figs. 1 and 2) comprising:
… a robot arm 1 (Figs. 1 and 2) and a first camera 7 (Fig. 2), the first camera 7 being attached on the robot (Fig. 2, [0056], “The hand camera 7 is a stereo camera removably attached to the hand camera mount 22 of the robot arm 1”), …, wherein, the robot performs a work by moving the robot arm with respect to a component in a work area ([0051], “The robot arm 1 adjusts the position and orientation of the robot hand 2 by driving joints of the robot hand 2 on the basis of command values output from the robot control section 411 of the control apparatus 4.”) … and a calibration area 5 in which a calibration pattern is located (Fig. 2, [0075], “the markers 8 are provided on the workpiece station 5”) …; 
a second camera 3 that is installed separately from the robot (Fig. 2), the second camera having a third field of view in the first and second modes ([0039], “the fixed camera 3 is mounted on an appropriate fixed camera support at a certain position that remains the same” – Since the second camera’s position remains the same, the field of view of the second camera is the same in the first and second modes), the third field of view being overlapped with the second field of view of the first camera (Fig. 2 shows the field of view of the fixed camera 3 is overlapping with the field of view of the hand camera 7) and different from the first field of view of the first camera ([0078], “the operator moves away the robot arm 1 from the workpiece station 5 so that the fixed camera 3 can detect the markers 8” – Since the first camera 7 is attached to the robot arm 1, moving the robot arm away indicates the first camera 3 is also moving away, thus having a different field of view than the field of view of the second camera.); and 
a control device 4 that controls the robot and the second camera 3 (Figs. 1 and 2, [0041]), 
wherein the control device 4 includes a processor 41 (Figs. 1 and 2, [0041], “The control apparatus 4 … includes a central processing unit (CPU) 41”), the processor 41 being configured to execute a program stored in a memory 42 ([0047], “The ROM 42 is used, for example, as a program memory for storing programs to be executed by the CPU 41”) so as to: 
drive a joint of the robot to make the first camera in the second mode ([0051], “The robot arm 1 adjusts the position and orientation of the robot hand 2 by driving joints of the robot hand 2 on the basis of command values output from the robot control section 411 of the control apparatus 4.”) and cause the first camera having the second field of view to image the calibration area [0056], “the hand camera 7 receives an image capture instruction from the visual sensor control section 413, captures an image, and transmits image data to the control apparatus 4”) before the work is executed in the work area ([0068], “calibration functions indicating a relationship between the values obtained by the fixed camera 3 and the command values for the robot arm 1 need to be obtained in advanced.”); 
make the first and second cameras in the second mode (Fig. 2 shows the hand camera 7 and fixed camera 3 are both imaging the calibration area, thus making them in the second mode), cause the first camera to image the calibration pattern located at the calibration area to acquire a first pattern image ([0056], “the hand camera 7 receives an image capture instruction from the visual sensor control section 413, captures an image, and transmits image data to the control apparatus 4”), and cause the second camera to image the calibration pattern located at the calibration area to acquire a second pattern image ([0054], “The fixed camera 3 receives an instruction from the visual sensor control section 413, captures an image of the workpiece station 5, and transmits image data to the control apparatus 4.”); 
execute the calibration process for obtaining calibration data of the second camera using the first pattern image, the second pattern image, and calibration data of the first camera stored in the memory (Equation (8), [0083], [0084], [0085], and [0090], “the target calibration values, that is, the coordinate transformation matrix rHf, which represents positions and orientations in the fixed camera coordinate system F …, can be obtained through a mathematical operation.”); and 
… execute an operation in the calibration area using the robot arm 1 ([0091], “a picking operation for holding the point and picking up the workpiece 6 is performed.”) while the second camera 3 images the calibration area 5 with the third field of view ([0091], “the fixed camera 3 detects a certain point on the workpiece 6, a coordinate transformation is performed using the coordinate transformation matrix rHf”).
	Yet, Suzuki does not specifically disclose a robot having a robot arm and a first camera, the first camera having a first field of view in a first mode and a second field of view in a second mode, the first field of view being different from the second field of view, wherein, when the robot performs a work by moving the robot arm with respect to a component in a work area, the first camera captures an image of only the work area by using the first field of view in the first mode, and when the robot system performs a calibration process, the first camera captures an image of only a calibration area in which a calibration pattern is located by using the second field of view in the second mode.
	However, in the same field of endeavor, Yamaguchi teaches a robot system (Fig. 1) comprises a robot 300 (Fig. 2) having a robot arm 310, 320 (Fig. 2) and a first camera Gcam (Fig. 2), the first camera having a first field of view in a first mode ([0091], “In STEP 1, the robot is set in an operation position in a factory or the like. Thereafter, before the operation of the robot is executed, in STEP 2, the camera calibration of the camera used for the visual servo control is executed. The camera calibration is the second camera calibration targeting the internal parameters as explained above.”) and a second field of view in a second mode ([0090], “The camera calibration in the pre-setting calibration is calibration for the image pickup units (the global camera Gcam and the hand-eye camera Hcam) provided in the robot.”), the first field of view being different from the second field of view ([0089], “STEP 0 corresponding to a phase before shipment of the robot, the robot calibration and the camera calibration are performed by a manufacturer of the robot.” and [0091], “In STEP 1, the robot is set in an operation position in a factory or the like.” – Since the robot is placed at two different locations (at the manufacturer for calibration and at a factory for performing work”, the first field of view and the second field of view are different.), the first camera captures an image of only the work area by using the first field of view in the first mode ([0078], “the global camera Gcam shown in FIG. 2 sometimes performs recognition processing of a target object such as a workpiece arranged on the workbench” and [0091], “In STEP 1, the robot is set in an operation position in a factory or the like.”), and when the robot system performs a calibration process, the first camera captures an image of only a calibration area by using the second field of view in the second mode ([0090], “The camera calibration in the pre-setting calibration is calibration for the image pickup units (the global camera Gcam and the hand-eye camera Hcam) provided in the robot” and [0089], “STEP 0 corresponding to a phase before shipment of the robot, the robot calibration and the camera calibration are performed by a manufacturer of the robot.”);
execute the work in the work area while the first camera images the work area with the first fiew of view ([0084], “the global camera Gcam shown in FIG. 2 and the hand-eye camera Hcam are likely to be used for, for example, position recognition of an object as explained above.”) after executing the calibration process ([0091], “After the pre-setting calibration is performed, shipment of the robot is performed. In STEP 1, the robot is set in an operation position in a factory or the like.”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki to make the first camera having a first field of view of the work area and a second field of view of the calibration area, as taught by Yamaguchi. This modification will result in a system that does not require a calibration process when the robot is performing work in another environment, as suggested by Yamaguchi. 

Regarding claim 3, Suzuki further teaches the third field of view of the second camera 3 includes a component supply area for supplying the component used for the work in the work area 5 (Fig. 2, [0052], “the workpiece station 5 is an area from which the workpieces 6 are supplied, and in this sense, may be regarded as the above-mentioned workpiece supply area.”), and 
the operation using the robot arm 1 in the third field of view of the second camera 3 is an operation of picking up of the component with the robot arm 1 (Fig. 2, [0052], “the workpiece station 5 is an area in which workpieces 6 are placed before a picking operation”).

Regarding claim 8, Suzuki does not specifically teach the first camera is not attached on the robot arm. 
However, Yamaguchi teaches a camera is not attached on the robot arm (Fig. 2 shows the camera Gcam is located on the head on the robot 300).
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki, modified by Yamaguchi, to not attach the first camera on the robot arm, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

Regarding claim 10, Suzuki further teaches the first camera 7 is attached on the robot arm 1 (Fig. 2, [0056], “The hand camera 7 is a stereo camera removably attached to the hand camera mount 22 of the robot arm 1.”).
 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Yamaguchi, and in further view of Motoyoshi (US 2016/0288327 A1), hereinafter Motoyoshi.
Regarding claim 2, Suzuki further teaches the joint of the robot … rotates a position of the first camera ([0051], “The robot arm 1 adjusts the position and orientation of the robot hand 2 by driving joints of the robot hand 2 on the basis of command values output from the robot control section 411 of the control apparatus. The control section 411 calculates target angles of joints of the robot arm 1 on the basis of target values indicating a position and an orientation in the hand coordinate system T relative to the robot coordinate system R”) with respect to the base of the robot ([0045], “A robot coordinate system R is set at a base of the robot arm 1 as a coordinate system representing in the position and orientation of the robot arm 1 relative to the platform 9.”)
Yet, Suzuki fails to specifically teach the joint of the robot is a torsion joint. 
However, in the same field of endeavor, Motoyoshi teaches a robot system (Fig. 1) comprising joints that are torsion joints ([0019], “the joints J1, J4, and J6 are torsion joints”).
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki, modified by Yamaguchi, to include torsion joints, as taught by Motoyoshi, in order to provide stability and accuracy of controlling the robot arm when performing work, as suggested by Motoyoshi in paragraph 0039.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Yagamuchi, and in further view of Sugino et al. (US 2011/0026833 A1), hereinafter Sugino. 
Regarding claim 6, neither Suzuki nor Yamaguchi teaches the first camera is a 3D camera, and the second camera is a 2D camera. 
However, in the same field of endeavor, Sugino teaches a robot system (Fig. 1) comprising a first camera is a 3D camera, and a second camera is a 3D camera ([0040], “The head B1 is installed with a 3D image sensor C1 and a 2D image sensor C2”).
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki, modified by Yamaguchi, to include a 3D camera and a 2D camera, as taught by Sugino, in order to acquire 3D information of the work to be performed through the 3D camera and to acquire the physical information of the environment through the 2D camera, as suggested by Sugino in paragraph 0008. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Yamaguchi, and in further view of Namiki et al. (US 2018/0194007 A1), hereinafter Namiki. 
Regarding claim 12, Suzuki teaches … to place the calibration pattern in the calibration area ([0104], “the operator can arbitrarily arrange the markers 8a on the workpiece station 5 at desired positions in desired orientations”) before the processor makes the first and second cameras in the second mode to image the calibration pattern to acquire the first and second pattern images, respectively ([0054], “The fixed camera 3 receives an instruction from the visual sensor control section 413, captures an image of the workpiece station 5, and transmits image data to the control apparatus 4.” and [0056], “the hand camera 7 receives an image capture instruction from the visual sensor control section 413, captures an image, and transmits image data to the control apparatus 4”).
Neither Suzuki nor Yamaguchi teaches the processor is configured to control the robot arm to place the calibration pattern in the calibration area. 
However, in the same field of endeavor, Namiki teaches a robot system 1000 (Fig. 1) wherein a processor is configured to control a robot arm to place a calibration mark in a calibration area ([0044], “The robot controller 3 controls drive of the arm 41 so as to move the target mark 5 attached to the end of the arm 41 in a range set in advance for calibration (called a “calibration range”) during implementation of the calibration”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki, as modified by Yamaguchi, to control the robot arm to place the calibration pattern in the calibration area in advanced, as taught by Namiki, in order to allow the robot system to calibrate before performing work, thus increasing the accuracy of the camera when imaging the work area. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed on 12/21/2020, with respect to the rejection(s) of claim(s) 1 under Suzuki (US 2016/0059419 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki (US 2016/0059419 A1) and Yamaguchi (US 2015/0127153 A1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664